914 F.2d 255
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John E. CREACHBAUM, Plaintiff-Appellant,v.Roberta STEINBACHER, et al., Defendants-Appellees.
No. 89-3076.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1990.

1
Before MERRITT, Chief Judge, KRUPANSKY, Circuit Judge, and SIMPSON, District Judge*

ORDER OF REMAND

2
Upon consideration of the record in this appeal and upon consideration of the appellee's supplemental brief filed July 23, 1990, and the appellant's supplemental brief filed July 24, 1990, the judgment of the District Court is reversed and the case remanded to the District Court for reconsideration in light of Rutan v. Republican Party of Illinois, 110 S. Ct. 2729 (1990).  The remand shall encompass all issues decided by the District Court and presented on appeal in this Court.  The Court believes that the entire case should be remanded for reconsideration and that it should not attempt on a piecemeal basis to decide the correctness of alternative holdings of the District Court.  The Rutan case places a new light on the entire case and the District Court should have the opportunity to reconsider its several holdings in light of the Rutan case prior to a decision from this Court.


3
Accordingly, it is so ORDERED.



*
 The Honorable Charles R. Simpson, Judge of the United States District Court for the Western District of Kentucky, sitting by designation